Citation Nr: 1029141	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for right arm numbness, to 
include as secondary to a service-connected disorder.

3.  Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected disorder.

4.  Entitlement to service connection for dizziness, to include 
as secondary to a service-connected disorder.

5.  Entitlement to service connection for right ear hearing loss, 
also claimed as deafness, to include as secondary to a service-
connected disorder.

6.  Entitlement to service connection for a sleep disorder, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 
1977, October 1978 to October 1982, and July 1983 to October 
1994, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In 
January 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO, a transcript of 
which has been added to the claims folder.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran asserts that during his first period of 
service, from January 1973 to November 1977, he fell eight feet 
from the top of a N551 Sheridan tank to the ground, and sustained 
a neck injury.  He further asserts that this neck injury caused 
the residuals he experiences today, and most likely was the 
proximate cause of the other disabilities claimed on appeal.  

Review of the service treatment records does not show treatment 
for a neck injury during service, but the Veteran's statements as 
to the occurrence of the incident in question are competent 
evidence of its occurrence.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Moreover, the Veteran asserted during his 
January 2009 Board hearing that the falling incident, and the 
subsequent treatment at a field hospital, may have been 
documented in his unit's morning reports.  Morning reports were 
only created by the Veteran's service branch through the end of 
1974, but there is no evidence that the morning reports for the 
winters of 1973 and 1974 were ever researched.  This must be 
accomplished.  Finally, the Veteran's complete personnel file is 
not of record; as it may also obtain pertinent information, it 
must also be obtained prior to appellate review.

Accordingly, the case is remanded for the following actions:

1.  Request the Veteran's complete personnel 
("201") file from the National Personnel 
Records Center (NPRC) and/or other 
appropriate sources.  Associate the complete 
personnel file with the claims folder.

2.  Contact the NPRC, the U.S. Army and Joint 
Services Records Research Center (JSRRC), and 
any other appropriate government agency, and 
request that the Veteran's unit morning 
reports be searched for records showing that 
the Veteran was involved in any incident 
causing a head or neck injury, or received 
medical treatment for any head or neck 
injury, during the following time periods: 
October 1973 to December 1973, January 1974 
to March 1974, and October 1974 to December 
1974.  All records found, or reports received 
regarding same, should be associated with the 
claims folder.

3.  When the above development has been 
completed, readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, provide an additional supplemental 
statement of the case to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


